Citation Nr: 1817379	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-37 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether there is new and material evidence sufficient to reopen a claim for entitlement to service connection for a right hip disorder, and if so, whether service connection is warranted.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from December 16, 2013 to December 21, 2014, and in excess of 50 percent from December 22, 2014 forward.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985 and from April 1986 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2014 rating decisions for service connection for right hip osteoarthritis from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In June 2010, the RO denied the Veteran's petition to reopen his claim for service connection for a right hip disorder.  In December 2014, the RO granted service connection for PTSD and assigned temporary total ratings under 38 C.F.R. § 4.29 from December 24, 2008 to December 15, 2013; a 70 percent rating from December 16, 2013 to December 21, 2014; and a 50 percent rating from December 22, 2014 forward.  The claim of entitlement to a TDIU is part and parcel of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript is of record. 



The Veteran has also perfected an appeal of an October 2017 rating decision that denied entitlement to service connection a left hip disorder.   This claim has been certified to the Board.  The Veteran has requested and is awaiting the scheduling of a video-conference hearing before the Board on this claim.  As such, it will  be addressed in a separate Board decision.

The issues of entitlement to a higher rating for PTSD, entitlement to a TDIU, and service connection for a right hip disorder on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied service connection for a right hip disorder.  The Veteran did not appeal.

2.  Additional evidence received since the June 2007 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a right hip disorder.


CONCLUSIONS OF LAW

1. The June 2007 rating decision, which denied service connection for a right hip disorder, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Since the June 2007 rating decision, new and material evidence has been submitted to reopen the service connection claim for a right hip disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a right hip disorder.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial- regardless of whether the denial was on the merits or on procedural grounds-to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's service connection claim for a right hip disorder was denied a June 2007 rating decision, in pertinent part, as the service treatment records were negative for complaints or findings of a right hip disorder.  The Veteran did not appeal, and the June 2007 rating decision became final.

The relevant evidence submitted since the June 2007 rating decision included testimony from the Veteran concerning additional details about an in-service right hip injury while repelling and symptoms.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to support the claim, raises a reasonable possibility of substantiating the claim and the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a).

Thus, as the Board finds that new and material evidence has been submitted, the claim for service connection for a right hip disorder is reopened, the appeal is granted to this extend only.  See 38 C.F.R. § 3.156 (a)(2017).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hip disorder is reopened.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The evidence of record indicates that the Veteran has applied for Social Security Administration (SSA) disability benefits.  See February 2012 Rehab Services.  There is no indication that the RO has attempted to obtain these records.  Accordingly, to the extent that these SSA disability records exist and may be relevant to the claim, VA is obliged to attempt to obtain and the supporting documents on which the decision was based and consider those records in adjudicating this appeal.  Hayes v. Brown, 9 Vet. App. 67 (1996).  The Board has no discretion and must remand this appeal to obtain any SSA records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

As the case must be remanded, the Veteran's updated VA treatment records should be obtained and he should be scheduled for a VA examination to assess the current severity of his PTSD.  He should also be scheduled for a VA examination to determine the etiology of his right hip disorder.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter concerning his claim of entitlement to a TDIU.  He should also be provided with a VA Form 21-8940 and be asked to complete and return the form.

2.  Make arrangements to obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.

3. Make arrangements to obtain the Veteran's complete VA treatment records from the Boston VA Healthcare System, dated from July 2017 forward; and from the Bedford VA Healthcare System, dated from December 2017 forward.

4. Thereafter, schedule the Veteran for an appropriate VA examination of his right hip.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner should identify all current right hip disorders found to be present.

The examiner must render an opinion as whether it is at least as likely as not (50 percent or greater probability) that any current right hip disorder had its clinical onset during active service or is related to any incident of service, to include the rigors of physical training such as running, repelling, and doing obstacle courses.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5. Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


